
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.42


SENIOR VICE PRESIDENT OF OPERATIONS 2001 INCENTIVE PLAN


    PURPOSE:  To reward the Senior Vice President of Operations for achievement
of planned sales and planned controllable operating profit, less regional and
operations department overhead costs.

    PLAN YEAR:  The plan begins January 1, 2001 and ends on December 30, 2001.

    INCENTIVE PAY:  The incentive pay pool is equal to a percentage of the
Regional Managers' incentive payout, a percent of salary for achievement of
minimum sales objectives, and a percent of salary for achievement of minimum
controllable operating profit less regional and operations department overhead
costs. See attached schedule.

    ELIGIBILITY:  Employed by Fresh Choice on the date incentive checks are
calculated.

    BUDGET CHANGES DURING THE YEAR:  In the following situations, budgets may be
revised to reflect the increased sales potential/change from which incentive pay
is calculated: 1) the timing of remodels versus budget (completion dates a well
as which stores are actually remodeled); and 2) adding new stores or closing
existing stores.

    Plan Intent:  The Company retains the discretion to revise or cancel the
program at any time with or without notice.

--------------------------------------------------------------------------------



QuickLinks


SENIOR VICE PRESIDENT OF OPERATIONS 2001 INCENTIVE PLAN
